Order                                                                                       Michigan Supreme Court
                                                                                                  Lansing, Michigan

  March 7, 2018                                                                                       Stephen J. Markman,
                                                                                                                Chief Justice

  156342                                                                                                   Brian K. Zahra
                                                                                                   Bridget M. McCormack
                                                                                                         David F. Viviano
                                                                                                     Richard H. Bernstein
                                                                                                          Kurtis T. Wilder
  SOUTHFIELD EDUCATION ASSOCIATION                                                                  Elizabeth T. Clement,
  and VELMA SMITH,                                                                                                   Justices
            Plaintiffs-Appellants,
  v                                                                SC: 156342
                                                                   COA: 331087
                                                                   Oakland CC: 2015-146751-CL
  BOARD OF EDUCATION OF THE
  SOUTHFIELD PUBLIC SCHOOLS and
  SOUTHFIELD PUBLIC SCHOOLS,
           Defendants-Appellees.

  _________________________________________/

        On order of the Court, the application for leave to appeal the July 11, 2017
  judgment of the Court of Appeals is considered, and it is DENIED, because we are not
  persuaded that the questions presented should be reviewed by this Court.

        BERNSTEIN, J., would grant leave to appeal.




                          I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                          March 7, 2018
           t0228
                                                                              Clerk